BRACE, P. J.
The plaintiff is a city of the third class. This is an action to enforce a special taxbill for repairs to a street in front of defendants’ lot. The judgment was for sixty-five dollars and thirty cents, and. the defendants appeal.
One of the defenses set up in the answer is that said taxbill is null and void, because the statute governing cities of the third class (sec. 108, p. 90, and sec. 110, p. 92, Laws 1893), by authority of which the tax-bill was issued, and which provides for the apportionment of the cost of such improvement by “the front foot rule ’ ’ is unconstitutional. That this defense is untenable is now finally and conclusively settled, and no more cases ought to be brought here questioning the constitutionality of this method of assessing the cost of such improvements. [Barber Asphalt Pav. Co. v. French, 158 Mo. 534, affirmed 181 U. S. 324; Hernan v. Gilliam, 171 Mo. 258.]
The answer sets up other defenses to the action, but this seems to be the only one presented by the record for our decision. The case is brought here by transcript of judgment and order of appeal. The abstract filed herein contains a petition, answer and reply, followed' by a voluminous bill of exceptions, signed by the judge; but, outside the bill, not a single *125record‘entry appears, nor anything stowing that the bill was ever filed. In snch case there is nothing before us for review except the record proper. Even if it appeared that the bill had been filed, its recitals could not supply the other necessary record entries. [Butler Co. v. Graddy, 152 Mo. 441; Ricketts v. Hart, 150 Mo. 64; Lawson v. Mills, 150 Mo. 428; West. Storage & Warehouse Co. v. Glasner, 150 Mo. 426; Crossland v. Admire, 149 Mo. 650; Walser v. Wear, 128 Mo. 652; Dinwiddie v. Jacobs, 82 Mo. 195; Ferguson v. Thacher, 79 Mo. 511; Pope v. Thomson, 66 Mo. 661; McGrew v. Foster, 66 Mo. 30; Hughes v. Henderson (Mo. App.), 68 S. W. 1069.] It follows that the judgment of the circuit court should be affirmed, and it is accordingly so ordered. All concur.